In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 12, 1987, as (1) granted the plaintiffs supplemental motion for leave to serve an amended complaint, and (2) granted that branch of the plaintiffs motion which was for counsel fees pendente lite to the extent of awarding counsel fees of $3,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
There was no abuse of discretion in allowing the service of an amended complaint and in the award of counsel fees pendente lite. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.